DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered.
The applicant argues the 35 U.S.C 112(b) rejection of claims 16-20 based on the additional amended language of “a shock mitigation configuration”.  A shock mitigation configuration is still a functional limitation.  Functional limitations are not necessarily indefinite, but the structure that is associated with this particular limitation is not clear to one of ordinary skill in the art based on the specification; therefore, the limitation is still indefinite (see MPEP 2173.05(g)).  The specification in paragraphs [0017], [0019], [0026], and [0027] discuss a reduction in shock based on the angled inboard and outer snubber shrouds.  No further structural details can be found to be in the specification.  The presence of angled inboard and outer snubber shrouds is already addressed in 35 U.S.C 102 and 103 rejections. 
The applicant argues the 35 U.S.C 102 rejection of claim 16 under heading “Weber Fails to Expressly or Inherently Disclose All of the Features of Claim 16”.
The applicant argues Weber is silent regarding shock mitigation and not inherent because Weber does not teach independently set angles of the inboard and outboard snubber shrouds.  The examiner finds that Weber does teach the angles alpha and phi are independently set.  Paragraph [0026] provides the definition of independently set. The examiner finds that the angled outboard snubber shroud can have its angle alpha at one value and the angle phi of the angled inboard snubber shroud 53 can be at another value.  Nothing in Weber makes the two angles so that they must be the same.  Therefore, Weber teaches the claimed structure and the functions are presumed inherent based on MPEP 2112.01 I}.  MPEP 2112.01 I states, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not".  It is important to note that “independently set” is not the same as the two angles being not equal as claimed in claim 18.  The examiner discusses the limitation with “independently set” being related to the mental state of a designer because of the abstract nature of “can” used in the definition in the specification.  Based on the discussion above substance of the rejection of claim 16 is maintained.
The applicant argues the 35 U.S.C 103 rejection of claim 1 under heading “The Rejection Under 35 U.S.C 103 Over Weber and Pfeifer Does Not Establish a Prima Facie Case of Obviousness”.
The applicant argues that the teachings of Pfeifer with regard to snubber shroud angle are not applicable to the multiple snubber shrouds of Weber.  The applicant uses piecemeal analysis of the two references and conclusionary statements by the applicant to reach this conclusion.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection clearly describes the logic of the teachings of Pfeifer are applied to Weber and how the teaching of zero degrees relative to the flow field being ideal results in the two different angles relative to the centerline/platform based on the flow field varying with radial position {Pfeifer Column 4 lines 2-19}.  
The applicant believes that the teachings of Pfeifer only apply to one snubber shroud.  The applicant is attempting to apply an evidentiary standard far beyond that of “preponderance of the evidence” (see MPEP 2142) by trying to require the examiner to present evidence that a teaching that is applicable to an element would be applicable to a second instance of the element.  This is an example of a basic presumption used in logic and reasoning which is well understood to be in the abilities of one of ordinary skill in the art.  The inboard and outboard instances of the snubber shrouds of Weber are substantially similar; therefore there is no reason to rebut the basic presumption above.  Furthermore, the examiner finds that the reasons discussed in Pfeifer Column 4 lines 2-19 to angle one snubber shroud at zero degrees relative to a flow field are equally applicable to a second instance.  Just because there is such a basic presumption does not mean the examiner has not met the evidentiary burden of a prima facie case of obviousness.
The applicant argues the examiner does not have evidence or reasoning to make the rejection and instead makes a conclusory statement.  The examiner in the rejection cites Pfeifer Column 4 lines 2-19 which describes choosing an angle that least disturbs the flow field and therefore minimizes aerodynamic losses.  This is a clear motivation to choose an angle of zero degrees relative to the flow field which results in the two angles of the two snubber shrouds being different since the flow field angles varies with distance from the base {Pfeifer Column 4 lines 2-19}. 
The examiner provides a clear line of reasoning based on evidence to support the rejection of the dependent claims.  The applicant does not argue specifics of this line of reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “wherein the angled outboard snubber shroud and the angled inboard snubber shroud are disposed in a shock mitigation configuration in which angle alpha is independently set with respect to angle phi.” It is unclear if the shock mitigation configuration is defined by angle alpha being independently set with respect to angle phi or if this is an additional limitation to the shock mitigation configuration.  If they are separate the shock mitigation configuration has the same issues as the limitation discussed immediately below.
Claim 16 also recites, “the angled outboard snubber shroud and the angled inboard snubber shroud mitigate shock in the diffuser from fluid flow from the turbine through the diffuser to the exhaust”.  This is a functional limitation.  It is unclear “what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”, see MPEP 2173.05.  There is essentially no detail in the specification beyond that angled inboard and outboard snubber shrouds mitigate shock.  It is therefore unclear how the angled snubber shrouds of Weber do not mitigate shock; the applicant has alleged this in the remarks and affidavit.  Based on this, what configurations mitigate shock and what configurations do not is completely unclear to one of ordinary skill in the art and is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (U.S Pre-Grant Publication 20150176413, included in IDS) hereinafter Weber.

    PNG
    media_image1.png
    554
    843
    media_image1.png
    Greyscale

Regarding claim 16, Weber discloses:
a turbine engine {Figure 1 (10), [0010]} including:
a turbine {Figure 1 (13)}
an exhaust {Annotated Figure 1 (I)},
and a diffuser {Annotated Figure 1 (II)} disposed between the turbine and the exhaust so fluid flow from the turbine passes through the diffuser to the exhaust {Annotated Figure 1 flow moves axially through the engine from (13) to (II) and then exits out of (I)},
 the turbine further including a row spaced circumferentially blades {[0001] and [0002]}
wherein each of the blades {Figure 9 (21)+(25)} includes:
an airfoil {Figure 9 (25)} including a platform {unlabeled in Figure 9, but between (21) and (25)},
a concave pressure sidewall and a convex suction sidewall extending axially between corresponding leading and trailing edges and radially between a root and an outboard tip {[0002]},
the blade further including: an angled outboard snubber shroud {Figure 9 (52) is angled on the airfoil} positioned on the airfoil,
the angled outboard snubber shroud being provided at an angle a defined from a chord line on the angled outboard snubber shroud and the platform of the blade {the chord line of Figure 9 (52) is angled relative to the platform which is in the left/right direction similar to (61)};
an angled inboard snubber shroud {Figure 9 (53) is angled on the airfoil} positioned on the airfoil,
the angled inboard snubber shroud being provided at an angle defined from a chord line on the angled inboard snubber shroud and the platform of the blade {the chord line of Figure 9 (53) is angled relative to the platform which is in the left/right direction similar to (61)}. 
wherein the angled outboard snubber shroud and the angled inboard snubber shroud are disposed in a shock mitigation configuration {this property is assumed inherent to the disclosure of Weber which includes Figure 1 which is substantially identical to the instant application Figure 1 and Figure 9 which is substantially identical to the instant application Figure 2; see MPEP 2112.01 on the assumption of inherency}
in which the angle alpha is independently set with respect to angle phi {Paragraph [0026] provides the definition of independently set. The examiner finds that the angled outboard snubber shroud can have its angle alpha at one value and the angle phi of the angled inboard snubber shroud 53 can be at another value.  Nothing in Weber makes the two angles so that they must be the same. Independently set in the context of Weber based on “can” is a mental state of the designer and not a structural limitation. Independently set does not mean the angles are not the same; this is claimed in claim 18.  Therefore, the limitation of independently set is not distinct from the disclosure of Weber}.
And the angled outboard snubber shroud and the angled inboard snubber shroud mitigate shock in the diffuser from fluid flow from the turbine through the diffuser to the exhaust {this property is assumed inherent to the disclosure of Weber which includes Figure 1 which is substantially identical to the instant application Figure 1 and Figure 9 which is substantially identical to the instant application Figure 2; see MPEP 2112.01 on the assumption of inherency}
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (U.S Pre-Grant Publication 20150176413, included in IDS) hereinafter Weber in view of Pfeifer et al. (U.S Patent 5,695,323, included in IDS) hereinafter Pfeifer.
Regarding claim 1, Weber discloses:
a blade {Figure 9 (21)+(25)},
the blade comprising:
an airfoil {Figure 9 (25)} including a platform {unlabeled in Figure 9, but between (21) and (25)},
a concave pressure sidewall and a convex suction sidewall extending axially between corresponding leading and trailing edges and radially between a root and an outboard tip {[0002]},
the blade further including: an angled outboard snubber shroud {Figure 9 (52) is angled on the airfoil} positioned on the airfoil,
the angled outboard snubber shroud being provided at an angle a defined from a chord line on the angled outboard snubber shroud and the platform of the blade {the chord line of Figure 9 (52) is angled relative to the platform which is in the left/right direction similar to (61)};
an angled inboard snubber shroud {Figure 9 (53) is angled on the airfoil} positioned on the airfoil,
the angled inboard snubber shroud being provided at an angle defined from a chord line on the angled inboard snubber shroud and the platform of the blade {the chord line of Figure 9 (53) is angled relative to the platform which is in the left/right direction similar to (61)}. 
wherein the angle alpha is independently set with respect to angle phi {This is a mental state of the designer and not a structural limitation. Independently set does not mean the angles are not the same; this is claimed in the following limitation.  Therefore, this limitation is not distinct from the disclosure of Weber}.
Weber is silent regarding the precise angles at which the inboard and outboard snubber shrouds are set relative to the platform.  Since Weber is silent regarding these angles, one of ordinary skill in the art would have to choose.
Pfeifer pertains to a snubber shroud for a turbine blade.  Pfeifer teaches having the snubber at zero degrees relative to the gas flow field least disturbs the flow field and minimizes aerodynamic loss, and that the gas flow field varies with radial position, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance {Column 4 lines 2-19}.   Therefore, based on the above the teachings of Pfeifer when applied to the two snubber shrouds of Weber that are at different radial positions, this results in snubber shrouds that are at different angles relative to the centerline/platform than each other.
 It would therefore have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen different angles alpha and phi for the outboard and inboard snubber shrouds of Weber relative to the platform based on the teachings of Pfeifer.  One of ordinary skill in the art would be motivated to do so to reduce disturbance of the flow field as the flow field varies with distance from the base to reduce aerodynamic losses {Pfeifer Column 4 lines 2-19}.  Therefore, the combination of Weber and Pfeifer teaches wherein angle alpha is not equal to angle phi.
Regarding claim 3, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein angle alpha is greater than angle phi” is obvious. 
Additionally it is noted that based on the angled nature of the casing of Weber shown in Figure 9 and Pfeifer Column 4 lines 2-19 teaching the angle of the flow field varying with radial position, it would be apparent to one of ordinary skill in the art that the angle of the flow field radially further out would be greater than the angle of the flow field radially inward.  Therefore to make the relative angle of the snubber shroud zero degrees as discussed by Pfeifer in Column 4 lines 2-19, angle alpha would be greater than angle phi.
Regarding claim 4, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein the angle alpha is provided in a range from between about 0 degrees and about 15 degrees” is obvious.
Regarding claim 5, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein the angle alpha is provided in a range from between about 5 degrees and about 15 degrees” is obvious.
Regarding claim 6, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein the angle alpha is provided in a range from between about degrees and about 11 degrees” is obvious.
Regarding claim 7, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein the angle alpha is about 9 degrees” is obvious.
Regarding claim 8, the combination of Weber and Pfeifer teaches wherein the angle phi is provided in a range from between about 0 degrees and about 15 degrees {Pfeifer teaches an angle of 5 degrees for the snubber shroud (Column 4 lines 2-19) which has a location of 60% of the span of the blade (shown in Figure 3), making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application}.
Regarding claim 9, the combination of Weber and Pfeifer teaches wherein the angle phi is provided in a range from, for example between about 3 degrees and about 14 degrees {Pfeifer teaches an angle of 5 degrees for the snubber shroud (Column 4 lines 2-19) which has a location of 60% of the span of the blade (shown in Figure 3), making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application}.
Regarding claim 10, the combination of Weber and Pfeifer teaches wherein the angle phi is provided in a range from between about 5 degrees and about 10 degrees {Pfeifer teaches an angle of 5 degrees for the snubber shroud (Column 4 lines 2-19) which has a location of 60% of the span of the blade (shown in Figure 3), making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application}.
Regarding claim 11, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein the angle phi is about 7 degrees” is obvious.
Regarding claim 12, Weber further teaches wherein the angle alpha of the angled outboard snubber shroud and the angle phi of the angled inboard snubber shroud are fixed {Weber [0035], projections, no movement or rotations are allowed}.
Regarding claim 13, Weber further teaches:
wherein the angled inboard snubber shroud comprises one disposed within a first range of radial heights defined on the airfoil, wherein the first range includes an inboard boundary at 25% of a radial height of the airfoil and an outboard boundary at 75% of the radial height of the airfoil {upper middle of [0036] has exact teaching};
and wherein the angled outboard snubber shroud comprises one disposed within a second range of radial heights defined on the airfoil, wherein the second range includes an inboard boundary at 60% of the radial height of the airfoil {upper middle of [0036] has exact teaching}.
Regarding claim 14, Weber further teaches:
wherein the inboard boundary of the first range comprises 40% of the radial height of the airfoil and the outboard boundary of the first range comprises 60% of the radial height of the airfoil {lower middle of [0036] has exact teaching};
and wherein the inboard boundary of the second range comprises 75% of the radial height of the airfoil and an outboard boundary of the second range comprises 95% of the radial height of the airfoil {lower middle of [0036] has exact teaching}.
Regarding claim 15, Weber further teaches:
wherein the inboard boundary of the first range comprises 40% of the radial height of the airfoil and the outboard boundary of the first range comprises 60% of the radial height of the airfoil {near bottom of [0036] has exact teaching};
and wherein the inboard boundary of the second range comprises 90% of the radial height of the airfoil {bottom of [0036] has exact teaching}.
Regarding claim 17, Weber is silent as the magnitude of the angles alpha and phi.  Pfeifer teaches an angle of 5 degrees for the snubber shroud {Column 4 lines 2-19} which has a location of 60% of the span of the blade {shown in Figure 3}, making it and its angle analogous to the inboard snubber shroud (53) of Weber and angle phi of the instant application. Pfeifer teaches in Column 4 lines 2-19 teaches having the snubber parallel to the gas flow field least disturbs the flow field and minimizes aerodynamic loss.  Pfeifer in this passage also teaches that the gas flow field varies with distance from the base of the rotor, and therefore, the ideal angle of the snubber relative to the centerline or platform would need to be different depending on this distance. The angle of the snubber shroud relative to the platform or centerline (both alpha and phi) therefore is a result effective variable based on these teachings. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have performed a routine optimization of the angles of alpha and phi to minimize aerodynamic losses based upon the incoming flow field.  Therefore, the claim limitation “wherein the angle alpha is about 9 degrees, and the angle phi is about 7 degrees” is obvious.
Regarding claim 18, the same basis of rejection is applied as applied to claim 1.
Regarding claim 19, the same basis of rejection is applied as applied to claim 12.
Regarding claim 20, the same basis of rejection is applied as applied to claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745